                                                                                         Case 2:20-cv-01288-JCM-BNW Document 14
                                                                                                                             15 Filed 08/10/20 Page 1 of 2


                                                                                     1   LAGOMARSINO LAW
                                                                                         ANDRE M. LAGOMARSINO, ESQ. (#6711)
                                                                                     2   CORY M. FORD, ESQ. (#15042)
                                                                                         3005 W. Horizon Ridge Pkwy., #241
                                                                                     3
                                                                                         Henderson, Nevada 89052
                                                                                     4   Telephone: (702) 383-2864
                                                                                         Facsimile: (702) 383-0065
                                                                                     5   aml@lagomarsinolaw.com
                                                                                         cory@lagomarsinolaw.com
                                                                                     6   Attorneys for Plaintiffs Marcrea Development LLC and Robert Martin
                                                                                     7
                                                                                                                     UNITED STATES DISTRICT COURT
                                                                                     8
                                                                                                                            DISTRICT OF NEVADA
                                                                                     9
                                                                                         MARCREA DEVELOPMENT LLC, a Domestic CASE NO.: 2:20-cv-01288-JCM-BNW
                  3005 West Horizon Ridge Parkway, Suite 241, Henderson, NV 89052




                                                                                    10   Limited-Liability Company; ROBERT MARTIN,
                                                                                         an individual,                                 STIPULATION AND [PROPOSED]
                        Telephone (702) 383-2864 Facsimile (702) 383-0065




                                                                                    11
                                                                                                                                         ORDER TO EXTEND BRIEFING
LAGOMARSINO LAW




                                                                                    12                       Plaintiffs,                 DEADLINES TO DEFENDANTS’
                                                                                                                                        MOTION TO DISMISS (ECF NO. 10)
                                                                                    13                           v.
                                                                                                                                                (First Request)
                                                                                    14   CITY OF BOULDER CITY, a Nevada municipal
                                                                                    15   corporation; ALFONSO NOYOLA, an individual;
                                                                                         STEVE MORRIS, an individual; TIMOTHY
                                                                                    16   SHEA, individually; DOES I – X, inclusive; and
                                                                                         ROE CORPORATIONS I – X, inclusive,
                                                                                    17
                                                                                                             Defendants.
                                                                                    18

                                                                                    19          WHEREAS Defendants the City of Boulder City, Alfonso Noyola, Steve Morris, and
                                                                                    20   Timothy Shea collectively filed a Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6) (ECF No.
                                                                                    21   10).
                                                                                    22          Pursuant to Local Rule IA 6-1(a), the parties hereby stipulate to extend the deadlines for
                                                                                    23   Plaintiffs to file their Response; and Defendants to file their Reply to Plaintiffs’ Response. The
                                                                                    24   current deadline for Plaintiffs to respond to Defendants’ Motion to Dismiss is August 13, 2020. The
                                                                                    25   new deadline for Plaintiffs to respond to Defendants’ Motion to Dismiss will be August 27, 2020.
                                                                                    26   The current deadline for Defendants to file their Reply is August 20, 2020. The new deadline for
                                                                                    27   Defendants to file their Reply will be September 10, 2020.
                                                                                    28
                                                                                                                                    Page 1 of 2
                                                                                         Case 2:20-cv-01288-JCM-BNW Document 14
                                                                                                                             15 Filed 08/10/20 Page 2 of 2


                                                                                     1            Good cause exists because one (1) of plaintiffs’ associate attorneys has suddenly been

                                                                                     2   quarantined due to a possible exposure to COVID-19. As a firm of only three (3) attorneys, the
                                                                                     3
                                                                                         attorney that was tasked with drafting the response brief has had to cover the caseload for the
                                                                                     4
                                                                                         quarantined attorney, resulting in a delay to draft the response brief. This unexpected coverage
                                                                                     5
                                                                                         includes coverage for multiple depositions and deposition preparation during the time that would
                                                                                     6
                                                                                         have been allocated for drafting the response brief. Furthermore, each brief requires a thorough and
                                                                                     7

                                                                                     8   thoughtful response from all parties.

                                                                                     9            This extension is the first request for an extension and is not submitted for the purpose of
                  3005 West Horizon Ridge Parkway, Suite 241, Henderson, NV 89052




                                                                                    10   delay.
                        Telephone (702) 383-2864 Facsimile (702) 383-0065




                                                                                    11
                                                                                         DATED this 10th day of August, 2020.                DATED this 10th day of August, 2020.
LAGOMARSINO LAW




                                                                                    12
                                                                                         LAGOMARSINO LAW                                     DICKINSON WRIGHT PLLC
                                                                                    13
                                                                                            /s/ Andre M. Lagomarsino                 .          /s/ Brooks T. Westergard___________
                                                                                    14   Andre M. Lagomarsino, Esq. (#6711)                  Cynthia L. Alexander, Esq. (#6718)
                                                                                    15   Cory M. Ford, Esq. (#15042)                         3883 Howard Hughes Parkway, Suite 800
                                                                                         3005 W. Horizon Ridge Pkwy., #241                   Las Vegas, Nevada 89169
                                                                                    16   Henderson, Nevada 89052                             Brooks T. Westergard, Esq. (#14300)
                                                                                         Attorneys for Plaintiffs Marcrea Development        100 West Liberty Street, Suite 940
                                                                                    17   LLC and Robert Martin                               Reno, Nevada 89051
                                                                                                                                             Attorneys for Defendants The City of Boulder
                                                                                    18                                                       City, Alfonso Noyola, Steve Morris, and
                                                                                    19                                                       Timothy Shea

                                                                                    20
                                                                                                                                       ORDER
                                                                                    21

                                                                                    22            IT IS SO ORDERED.
                                                                                    23
                                                                                                                                 _________________________________________
                                                                                    24                                           UNITED STATES DISTRICT COURT JUDGE
                                                                                                                                          August 10, 2020
                                                                                    25                                           Dated: ____________________________________

                                                                                    26

                                                                                    27

                                                                                    28
                                                                                                                                      Page 2 of 2
